Name: COUNCIL REGULATION (EEC) No 2606/93 of 21 September 1993 amending Regulation (EEC) No 3677/89 with regard to the total alcoholic strength by volume of certain quality wines imported from Hungary
 Type: Regulation
 Subject Matter: Europe;  food technology;  marketing;  beverages and sugar
 Date Published: nan

 No L 239/6 Official Journal of the European Communities 24. 9 . 93 COUNCIL REGULATION (EEC) No 2606/93 of 21 September 1993 amending Regulation (EEC) No 3677/89 with regard to the total alcoholic strength by volume of certain quality wines imported from Hungary THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 70 &lt;1 ) (b) of Regulation (EEC) No 822/87 prohibits importation of wine, other than liqueur or sparkling wine, for direct human consumption that has a total alcoholic strength by volume of more than 1 5 % ; Whereas pursuant to Article 70 (2) (a) of Regulation (EEC) No 822/87 the Council, by Regulation (EEC) No 3677/89 of 7 December 1989 on the total alcoholic strength by volume and the total acidity of certain imported quality wines and repealing Regulation (EEC) No 2931 /80 (2), waived this prohibition in the case of certain Hungarian wines ; whereas this waiver expired on 31 August 1993 ; whereas pending the possible conclusion of a wine sector agreement between the Community and Hungary the waiver should be extended for a year ; Whereas, since this is a measure under the common agri ­ cultural policy, it must be taken at the Community level, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 3677/89 , '31 August 1993' shall be replaced by *31 August 1994'. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1993. For the Council The President A. BOURGEOIS (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 25. 6 . 1993, p. 39). (2) OJ No L 360, 9 . 12. 1989, p. 1 . Regulation as last amended by Regulation (EEC) No 2795/92 (OJ No L 282, 26. 9 . 1992, p. 5).